The record indicates that the appellant’s apartment was maintained in a deplorable and unsanitary condition, there was little or no food, clothing, or diapers in the apartment for the two children, and the appellant failed to accept family counseling and parenting skills services that were offered to her. Accordingly, the Family Court correctly determined that there was an imminent danger of impairment of the children’s health as a result of the appellant’s conduct (see, Matter of Lillian R., 196 AD2d 503; Matter of Jennifer B., 163 AD2d 910).
The order of disposition appealed from has been superseded by four subsequent orders of disposition, which are beyond the scope of review of this appeal. In light of these subsequent orders, any corrective measures which this court might have *621taken with respect to the May 13, 1991, order would have no practical effect. The appeal from that order, insofar as it directed the placement of the children, is, therefore, academic (see, Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844; Matter of F. Children, 199 AD2d 81; Matter of Nicholas P., 197 AD2d 693). Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.